CORN, Vice Chief Justice.
This is an appeal from a judgment, rendered upon a jury verdict, the fifth successive case tried (December 1, 1955) against defendant at the same term of court, and involved the same issues as Burke v. McKenzie, Okl., 313 P.2d 1090.
Of the twelve jurors empaneled to try the case one had signed verdicts in the other four cases, five had signed verdicts in three cases, one signed the verdict in two cases, two had signed verdicts in two cases and had sat on the third case, one had signed verdict and had sat in another case. One juror- had not participated in any previous trial. The decisive question presented on appeal is controlled by our decision in Burke v. McKenzie, supra.
The judgment accordingly is reversed and the case remanded for new trial.